Citation Nr: 0901614	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for the regular aid and attendance of another 
person (A&A) or at the housebound rate.

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment under the provisions of 38 U.S.C.A. 
Chapter 39.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied entitlement to special 
monthly pension benefits due to the need for regular aid and 
attendance.  The rating action also denied the veteran's 
request involving a vehicle or other adaptive equipment in 
accordance with the provisions of 38 U.S.C.A. Chapter 39.  In 
February 2008, the veteran and a caregiver provided testimony 
before the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  Subsequent to that hearing, 
the Board remanded the claim in March 2008 for the purpose of 
additional action.  The claim has since been returned to the 
Board for review.

It is noted that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue involving a vehicle or other conveyance or adaptive 
equipment is addressed in the REMAND portion of the decision 
below and it is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran is in receipt of special monthly compensation 
for the loss of use of the right eye.  

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

4.  The impairment resulting from the veteran's service-
connected disabilities (status post craniotomy with 4 x 6 
defect and organic brain syndrome) are such that he requires 
the care or assistance of another on a regular basis.

5.  The veteran is not in receipt of a 100 percent disability 
evaluation for one of his service-connected disorders.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension as a result of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
1502(b), 1521(d), 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.102, 
3.350, 3.351, 3.352 (2008).

2.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 1502(b), 1521(d), 5107 (West 2002); 38 
C.F.R. §§ 3.23, 3.102, 3.350, 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested that the VA grant him special 
monthly compensation as a result of his service-connected 
disabilities.  He specifically has asked that aid and 
attendance be granted to him.  His claim has been denied and 
he has appealed to the Board for review.  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant from the agency of original jurisdiction (AOJ) 
in December 2004.  The letter informed the appellant of what 
evidence was required to substantiate the veteran's claim and 
of his, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.    

Also, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  This includes a copy of a decision from the Social 
Security Administration (SSA) that discusses the veteran's 
various disabilities and the effect they have on his ability 
to be employed and perform daily taskings.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the VA has substantially complied with 
the duty to obtain the requisite medical information 
necessary to make a decision on the veteran's claim.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record indicates that the veteran 
underwent VA medical examinations with respect to whether he 
should be awarded aid and attendance.  The most recent of 
these examinations occurred in September 2008 and again in 
November 2008.  The results of those exams have been included 
in the claims folder for review.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the veteran's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of this opportunity and 
provided testimony before the undersigned VLJ in February 
2008.  During that hearing, the veteran described what he 
does during the day.  He spoke about his ability to feed, 
dress, and bathe himself.  Also addressed in that hearing was 
the veteran's dependence on others.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant has proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the duty to procure examination 
of the veteran and the Board's development instructions in 
the Board's Remand of March 2008.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess 
notice via a letter that was sent to him by the RO in March 
2006.  Because this notice has been provided, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

As previously noted, the veteran has requested that the VA 
grant him special monthly compensation as a result of his 
service-connected disabilities.  The veteran's disabilities 
and the associated rating assigned thereto are as follows:

Status post craniotomy with 4 x 6 defect
50 percent
Optic atrophy right with light perception 
and left acuity of 20/20 and post-
traumatic headaches
30 percent
Left brachial plexus contusion C4-5
30 percent
Organic brain syndrome with depression
30 percent
Status post compression fracture T8
20 percent

Combined rating percentage 90 percent

The RO initially denied the veteran's request for these 
benefits in an RO's action, dated April 2005.  He was 
informed of the decision and he has appealed, asking that the 
Board grant him benefits, including housebound benefits and 
regular aid and attendance.  In March 2008, after reviewing 
the claims file, the Board remanded the claim to the RO for 
the purpose of obtaining additional medical evidence.  The 
Board also remanded the claim to ensure that due process was 
achieved.

Following the Board's remand, the veteran underwent an Aid 
and Attendance or Housebound Examination in September 2008.  
The examiner was asked to express an opinion as to whether 
the veteran needed aid and attendance.  The examiner 
responded affirmatively.  More specifically, the examiner 
wrote:

	. . . the patient does require aids 
and attendance based on his history that 
he needs help to perform his self care as 
he requires a motorized wheelchair to 
move . . . He is totally incontinent of 
bladder and bowel and wears a diaper. . . 
he does require daily personal health 
care services of a skilled provider. . . 
. 

Another examination was accomplished in November 2008.  Upon 
completion of the examination, the medical examiner noted 
that the veteran requires the daily personal health care 
services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  The examiner opined that the veteran's need for 
assistance was the result of the veteran's service-connected 
disabilities.  

Under pertinent criteria, the law provides that special 
monthly compensation is payable if the veteran, as the result 
of service-connected disability, has suffered the anatomical 
loss or loss of use of both feet, or of one hand and one 
foot, or is blind in both eyes, with 5/200 visual acuity or 
less, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance.  See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.350 (2008).  The criteria 
for determining that a veteran is so helpless as to be in 
need of regular aid and attendance are contained in 38 C.F.R. 
§ 3.352(a) (2008).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as the:

(1) Inability of the claimant to dress or 
undress him or herself or to keep him or 
herself ordinarily clean and presentable;

(2) Frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance;

(3) Inability of the claimant to feed him 
or herself through loss of coordination 
of upper extremities or through extreme 
weakness;

(4) Inability to attend to the wants of 
nature; or

(5) Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (2008).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.

In order to qualify for housebound benefits, the controlling 
law and regulations require that the claimant have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The veteran must also have:

(1) an additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems; or

(2) be permanently housebound by reason 
of disability or disabilities.

The "permanent housebound" requisite will be considered to 
have been met when the veteran is substantially confined to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 2002); 38 C.F.R. § 3.351(d) (2008).

Additionally, special monthly compensation provided by 38 
U.S.C.A. § 1114(o) (West 2002) is payable for any of the 
following conditions:  Anatomical loss of both arms so near 
the shoulder as to prevent use of a prosthetic appliance; 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.§ 
1114(l) through (n) (West 2002); bilateral deafness rated at 
60 percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness with bilateral visual acuity 
5/200 or less; service-connected total deafness in one ear or 
bilateral deafness rated at 40 percent or more disabling (and 
the hearing impairment in either one or both ears is service- 
connected) in combination with service-connected blindness of 
both eyes having only light perception or less. 
38 U.S.C.A. § 1114 (West 2002).

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle the 
veteran to the maximum rate under 38 U.S.C.A. § 1114(o) (West 
2002), through the combination of loss of use of both legs 
and helplessness. 

The regulations provide that a veteran receiving the maximum 
rate under 38 U.S.C. § 1114(o) (West 2002), who is in need of 
regular aid and attendance or a higher level of care, is 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense.  38 
U.S.C.A. 1114(r)(1)-(2) (West 2002).  The higher level aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(2) (West 2002) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C.A. § 
1114(r)(1) (West 2002).

In addition, this higher level of aid and attendance 
allowance is payable whether or not the need for regular aid 
and attendance or a higher level of care was a partial basis 
for entitlement to the maximum rate under 1114(o), or was 
based on an independent factual determination.

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service connected 
disability, then, in addition to other possible special 
monthly compensation, the veteran shall be paid a monthly aid 
and attendance allowance.  38 U.S.C.A. § 1114(r)(1) (West 
2002).  (This rate of aid and attendance is R-1).  In the 
alternative, a higher rate of aid and attendance benefits is 
awarded if the veteran, in addition to such need for regular 
aid and attendance, is in need of a higher level of care.  
The higher rate is warranted if the veteran, in the absence 
of the provision of such care, would require hospitalization, 
nursing home care, or other residential institutional care.  
A higher level of care shall be considered to be needed for 
personal health-care services provided on a daily basis in 
the veteran's home by a person who is licensed to provide 
such services or who provides such services under the regular 
supervision of a licensed health-care professional.  (This 
rate of aid and attendance is R-2).  38 U.S.C.A. § 1114(r)(2) 
(West 2002).  Ultimately, the R-2 rate provides for more 
compensation for aid and attendance than the R-1 rate.

In addition, 38 C.F.R. § 3.350 and § 3.352 (2008) provide 
further definitions on when aid and attendance benefits are 
to be granted.  These regulations also provide criteria as to 
when an R-1 rate is to be granted and when an R-2 rate is to 
be granted.  The following are criteria in determining the 
need for regular aid and attendance:  inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2008).

With regard to the R-2 rate, personal health-care services 
include (but are not limited to) such services as physical 
therapy, administration of injections, placement of 
indwelling catheters, and the changing of sterile dressings, 
or like functions which require professional health-care 
training or the regular supervision of a trained health-care 
professional.  A licensed health-care professional includes 
(but is not limited to) a doctor, a registered nurse, a 
licensed practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision.  The term 
"under the regular supervision of a licensed health-care 
professional" means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care services 
at least once each month to monitor the prescribed regimen.  
The consultation need not be in person; a telephone call will 
suffice.  38 C.F.R. § 3.352(b) (2008).

The appellant has asserted that his service-connected 
disabilities entitle him to aid and attendance and/or 
housebound status.  In considering whether the veteran is 
entitled to special monthly compensation benefits based on 
the need for regular aid and attendance or as a result of 
being housebound, the Board may only consider separate and 
distinct disabilities.  38 C.F.R § 3.350(e)(3) (2008).  The 
veteran has already been granted special monthly compensation 
for the loss of use of one eye [38 U.S.C.A. § 1114(k) (West 
2002)].  Thus, this condition cannot be used in determining 
whether aid and attendance or housebound benefits should be 
granted to the veteran.  For the case before the Board, the 
Board then must consider whether the veteran's other 
disabilities, considered solely and separately and not in 
combination with one another, qualify the veteran for 
benefits.  The Board notes that the veteran's eye condition 
will be considered "normal" in determining whether his 
other disabilities separately entitle the veteran to 
additional benefits.

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance but not as a result of being housebound.  With 
respect to the veteran's claim involving being housebound, 
the veteran's disabilities have not been assigned a 100 
percent rating.  That is, the veteran does not meet the 
criteria of having a single service-connected disability 
rated as 100 percent together with separate service-connected 
disability or disabilities independently ratable at 60 
percent.  Such an assignment is a prerequisite and since the 
veteran does not meet this standard, special monthly 
compensation for being housebound is not warranted.  

Nevertheless, the evidence does indicate that the veteran's 
use of a motorized wheelchair is the result of one of his 
listed disabilities.  The most recent medical examiner 
specifically opined that his use was the result of his 
organic brain syndrome and the status post craniotomy with 4 
x 6 defect.  It has been further intimated that the veteran's 
caregiver provides assistance with the veteran's dressing and 
with his hygiene as a result of his service-connected 
disabilities, not to include his eye disorder.  In concluding 
the examination report of November 2008, the health care 
provider wrote that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home, or other 
institutional care.  The conclusions were based on the 
symptoms and manifestations resulting from all of his 
service-connected disabilities, not including the right eye.  
Therefore, the Board concludes that the veteran is entitled 
to special monthly pension based on the need for regular aid 
and attendance.

The evidence shows that the veteran does unfortunately and in 
fact require the aid and attendance of another individual to 
perform many of the activities of daily living.  The question 
is whether such assistance is required solely because of or 
the result of the service-connected disabilities, not to 
include the right eye disorder.  On that issue, the competent 
medical evidence supports the veteran's claim.  


ORDER

1.  Entitlement to special monthly compensation at the 
housebound rate is denied.

2.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person is 
granted.




REMAND

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
service:  (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes.  
38 C.F.R. § 3.308(a), (b) (2008).  For adaptive equipment 
eligibility only, service-connected ankylosis of one or both 
knees or one or both hips is sufficient to show entitlement.  
38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2008).

As reported above, the veteran has undergone two aid and 
attendance-type examinations in 2008.  The examiners in both 
exams discussed the veteran's organic brain syndrome and the 
residuals stemming from the craniotomy.  Moreover, it was 
insinuated that the veteran was experiencing sensory 
depravation in both his hands and feet.  However, this was 
only intimated and a definitive diagnosis was not provided.  
Additionally, during the veteran's testimony before the 
Board, he stated that he used hand controls to drive his 
vehicle because he had lost, for practical purposes, the use 
of his feet.  

Because the use or lack of use of the feet and hands are a 
key factor in determining whether the veteran may be eligible 
for financial assistance for the purchase of a conveyance and 
since it is unclear from the evidence now before the Board 
whether the veteran has the use of his feet/hands, the Board 
believes that the claim should once again be returned to the 
AMC/RO so that another examination may be accomplished.  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board's decision on 
the merits of his claim is issued.  38 C.F.R. § 4.2 (2008) 
(". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because, in 
the opinion of the Board, a physician has not commented 
specifically on the veteran's contentions and assertions, the 
claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
veteran's contentions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
veteran to be examined by an orthopedist 
for the purpose of determining whether 
the veteran now has the use of all four 
appendages.  The examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner must make a 
determination as to whether the veteran 
has the use of his hands and feet or 
whether, for practical purposes, he has 
lost the use of either his hands and/or 
feet.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issue on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


